Citation Nr: 0614855	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of frostbite.

[The issues of entitlement to service connection for an 
acquired psychiatric disorder; diabetes mellitus; a stomach 
disorder, to include as secondary to diabetes mellitus, are 
the subject of a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The case was remanded by the Board 
for additional development in July 2004.

In connection with this appeal, the veteran testified at a 
video conference hearing before a Veterans Law Judge in 
January 2002.  The veteran was afforded another opportunity 
to provide testimony at a video conference hearing before a 
different Veterans Law Judge in March 2006.  As such, 
appellate review of the issues on appeal has been assigned to 
a panel of three Veterans Law Judges, which includes the 
Veterans Law Judges who conducted the video conference 
hearings.  38 C.F.R. § 20.707 (2005).


FINDING OF FACT

The veteran first manifested his alleged symptoms of 
frostbite, such as pain, tingling, numbness, and dry and 
scaly skin in his legs, many years after service, and those 
symptoms have not been related by any probative competent 
evidence to his service or to any cold exposure during that 
service.  





CONCLUSION OF LAW

Claimed residuals of cold injuries of both lower extremities 
(claimed as frostbite) were not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the veteran's case, the service medical and personnel 
records confirm that he served in the Vietnam era.  However, 
there is no mention of any frostbite symptoms or of injury as 
a result of exposure to the cold.  The service medical 
records provide negative evidence against this claim.

Although the veteran claims that he has experienced pain, 
numbness, tingling, and scaly skin in his lower legs since 
service, there is no mention of these symptoms or of his 
alleged inservice cold injury until 1999, over 20 years after 
his separation from active duty service.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

It is noted that a March 1999 treatment report from 
"R.A.H.", Jr., M.D., shows that the veteran had a history 
of frostbite injury at a military training camp in Missouri 
in 1976 and reported experiencing distal left leg and foot 
discomfort with exposure to cold weather since this incident.  
This treatment report reflects a diagnosis of left leg pain, 
with history of frost bite.  In addition, a November 1999 
statement from Dr. H. indicates that the veteran had been 
under his medical care for the prior six years and notes that 
the veteran remained symptomatic with daily lower left leg 
and left foot pain, dating from a frost bite injury which 
developed at an Army Training Camp in Missouri.  

The Board has considered these medical records.  However, the 
Board has also considered other medical records.  For 
example, earlier treatment records from Dr. H. do not reflect 
complaints of, or treatment for, such symptoms.  
Specifically, examination by Dr. H. in February 1993 (in 
connection with a hospitalization for diabetic ketoacidosis) 
reflects that, with the exception of persistent low back pain 
variably radiating into the lower extremities, there were no 
complaints or findings with respect to the lower extremities.  
Moroever, an April 1998 report of neurodiagnostic study notes 
a diagnosis of mixed motor and sensory polyneuropathy, 
probably secondary to diabetes mellitus, providing evidence 
against this claim.   

The record further shows that the veteran was afforded two VA 
examinations in June 1999, as well as a third VA examination 
in February 2000, in connection with his cold injury claim.  
The June 1999 examiner noted dry and scaly skin of the lower 
extremities and commented that it is doubtful that the 
veteran's symptoms are due to an alleged cold injury.  These 
examination reports note findings of ichthyosis, a condition 
of dry skin, which the February 2000 examiner noted as not 
related to cold injury, providing more evidence against this 
claim.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

It is noted that the reference to a 1976 frostbite injury by 
Dr. H. is based solely on the veteran's self-reported 
history, not on an objective independent review of medical 
evidence.  Therefore, this evidence is not probative in 
determining whether the veteran suffered a frostbite injury 
in service.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); cf. Goss v. Brown, 9 Vet. App. 109, 113 
(1996) (treating nurse's statement was enough to well ground 
a claim where that nurse had participated in the treatment of 
the veteran for symptoms of frostbite).

Based on a review of the post-service medical records, 
notwithstanding the statements from Dr. H., the post service 
medical records provide negative evidence against this claim.

With respect to the veteran's assertions that his current 
lower extremity symptoms are related to the circumstances of 
his service, the Board finds that these contentions are not 
probative.  Specifically, as a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of his current extremity symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In addition, although he has stated on many occasions that he 
sustained cold injury to his lower extremities as a result of 
having to stand guard duty at Fort Leonard Wood, Missouri, in 
1976 when the temperature was 10 degrees below zero and it 
was snowing, there is no mention in any service medical 
record of any injury from any of these conditions or events.  
While the veteran's service medical records are replete with 
references to other injuries and diseases, they never once 
mention a cold exposure disorder or any symptom that could be 
ascribed to such exposure, providing very negative evidence 
against this claim. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current lower extremity symptoms were first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2001, and July 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the two supplemental statements of 
the case dated in March 2005 include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice was not provided before the 
August 1999 rating decision.  However, the RO did furnish 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
to the veteran regarding these issues in March 2001, July 
2004, and twice in March 2005.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  As discussed above, the Board 
finds that the RO ultimately provided all notice required 
under 38 U.S.C.A. § 5103(a) with respect to the issue 
addressed in the 1999 rating decision, such that defect as to 
timing was cured.  Moreover, the March 2001 and July 2004 
letters to the veteran essentially asked him to provide, 
pursuant to 38 C.F.R. § 3.159(b)(1), any evidence in 
possession that was pertinent to the appeal. Id. at 121.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private treatment records and he 
has been afforded VA examinations.  The veteran has also been 
afforded a hearing before a hearing officer at the RO as well 
as two video conference hearings before two different 
Veterans Law Judges in connection with this claim.  

In this regard, it is noted that the veteran has reported 
treatment in the 1980's at the VA Medical Centers in Oklahoma 
City, Oklahoma, and Fayetteville, Arkansas, as well as by a 
Dr. M.  Efforts to obtain treatment reports from these 
healthcare providers have been unsuccessful.  In this regard, 
it is noted that the veteran's testimony with respect to the 
availability of records from Dr. M. has been inconsistent.  
Specifically, during his November 1999 RO hearing, the 
veteran testified that Dr. M. had taken his records and moved 
to New York and efforts to ascertain his whereabouts had been 
unsuccessful.  Thereafter, during his February 2002 video 
conference hearing, the veteran testified that Dr. M. had 
retired and his records had gone to Dr. H.  

Notwithstanding the unavailability of this evidence, the 
Board finds that treatment reports from the VA Medical 
Centers, as well as Dr. M., with respect to this issue, would 
not provide positive evidence in support of the veteran's 
claim because his alleged inservice cold injury has not been 
substantiated and his current lower extremity symptoms have 
been attributed to another, nonservice-connected, disorder.  
Simply stated, even if additional post-service medical 
records were found, they would not provide a basis to grant 
this claim. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims. 


ORDER

Service connection for residuals of frostbite is denied.


			
	MARK W. GREENSTREET	CONSTANCE B. TOBIAS
	                Veterans Law Judge                                       
Veterans Law Judge
          Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                         
__________________________________________
	JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


